Exhibit 10.1

 

SEPARATION AGREEMENT

 

This Separation Agreement (this “Agreement”) is entered into by and among Elyse
Douglas (hereinafter “Douglas” or “Employee”), Hertz Global Holdings, Inc. and
The Hertz Corporation (hereinafter, together with their subsidiaries and
divisions, “Hertz”, the “Company” or the “Companies”), duly acting under the
authority of its officers and directors.

 

WHEREAS, Douglas and the Companies acknowledge the existence of the Hertz Global
Holdings, Inc. Severance Plan for Senior Executives (the “Severance Plan”); and

 

WHEREAS, the parties have mutually agreed upon the following payments, benefits
and other terms and conditions relating to the termination of Douglas’
employment by the Companies.

 

NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements stated herein, which Douglas and the Companies agree constitute good
and valuable consideration, the parties stipulate and do mutually agree as
follows:

 

1.                                      Resignation from Office.  Douglas hereby
resigns from her position as Senior Executive Vice President and Chief Financial
Officer of the Companies, effective as of October 1, 2013. Except for her status
as an employee of the Companies through December 31, 2013 as provided in
Section 2, Douglas hereby resigns from all director, officer or other positions
she holds on behalf of the Companies (which for the avoidance of doubt and in
conformity with the definition of “Companies” shall include Hertz Global
Holdings, Inc., The Hertz Corporation and all of their subsidiaries and
divisions), effective as of October 1, 2013. Douglas agrees to sign all
appropriate documentation, if any, prepared by the Companies to facilitate these
resignations.

 

2.                                      Employment Status/Separation.  Douglas
and the Companies hereby agree that, except as otherwise provided in the last
sentence of Section 15(b) of this Agreement, Douglas’ employment with the
Companies will be terminated effective December 31, 2013 (the “Separation Date”)
and, except as otherwise specifically provided in this Agreement, neither
Douglas nor the Companies shall have any further rights, obligations, or duties
under any agreement or arrangement as of December 31, 2013. During the period
between October 1, 2013 and December 31, 2013, Douglas will continue to be
available for reasonable consultation, guidance, project completion, and travel
to any of the Companies’ locations, if necessary, and as reasonably directed by
Hertz’s Chief Executive Officer.  From the date hereof until the Separation
Date, Hertz will continue to pay Douglas her regular base salary, and she shall
continue to be eligible for all benefits and perquisites that she currently
enjoys, provided, that Douglas shall not be eligible for any new equity grants
or other new incentive or bonus opportunities.

 

3.                                      Accrued Obligations and Vested
Benefits.  Douglas is entitled to receive the following accrued obligations,
which shall be paid no later than the next regularly scheduled payroll date
after the Separation Date:  (i) all salary earned or accrued but not yet paid
through the Separation Date; (ii) reimbursement for any and all business
expenses incurred prior to the Separation Date, subject to the terms of the
Company’s reimbursement policy, and (iii) payment

 

--------------------------------------------------------------------------------


 

for any earned and accrued, but unused vacation days.  In addition, Douglas is
fully vested in The Hertz Corporation Account Balance Defined Benefit Pension
Plan (the “Hertz Retirement Plan”), The Hertz Corporation Benefit Equalization
Plan (“BEP”), The Hertz Corporation Supplemental Retirement Plan (“SERP II”) and
The Hertz Corporation Income Savings Plan (“401(k) Plan”) in accordance with the
terms of those plans now in effect.  The current account balance/monthly benefit
and payment elections are set forth on Exhibit A attached hereto.

 

4.                                      Severance Benefits.  Provided that
Douglas signs and does not timely revoke this Agreement, complies with the terms
of this Agreement, and signs and delivers the Supplemental Release (as defined
below) and does not revoke the Supplemental Release within the time period
provided therein, Hertz shall provide Douglas with the following additional
benefits:

 

a.                                      Severance Payments.  The equivalent of
1.5 times the sum of Douglas’ base salary plus Bonus (as defined in the
Severance Plan) for a total gross amount of one million nine hundred sixty-five
thousand one hundred sixty-five dollars and zero cents ($1,965,165.00), paid to
Douglas in gross amounts after the Separation Date at the following times and in
the following manner: (i) no severance payments shall be made to Douglas during
the period beginning on the Separation Date and ending on the six-month
anniversary of such date or, if earlier, the date of Douglas’ death, (ii) on the
first Company payroll date after June 30, 2014 or, if earlier, the date of
Douglas’ death, a gross lump sum equivalent to 6 months of severance payments
($655,055.00), plus interest on the foregoing amount from the Separation Date to
the payment date at the applicable federal rate for instruments of less than one
year, shall be paid to Douglas, (iii) on the last Company payroll date
immediately preceding before December 31, 2014 or, if earlier, the date of
Douglas’ death, a gross lump sum equivalent to 6 months of severance payments
($655,055.00) shall be paid to Douglas, and (iv) on the last Company payroll
date immediately preceding June 30, 2015 or, if earlier, the date of Douglas’
death, a gross lump sum equivalent to 6 months of severance payments
($655,055.00) shall be paid to Douglas.

 

b.                                      Equity Awards.  (i) Those options
(“Options”) to purchase shares of common stock of Hertz Global Holdings, Inc.
issued to Douglas pursuant to the Hertz Global Holdings, Inc. Stock Incentive
Plan (the “Stock Incentive Plan”) and the Hertz Global Holdings, Inc. 2008
Omnibus Incentive Plan (the “Omnibus Plan”) that would have vested on or before
March 31, 2014, if Douglas had remained employed by Hertz through March 31,
2014, shall vest immediately as of the eighth (8th) day following the date
Employee executes the Supplemental Release and has not revoked the Supplemental
Release, and (ii) the performance stock units (“Performance Stock Units”)
awarded to Douglas under the Omnibus Plan that would have vested on or before
March 31, 2014, if Douglas had remained employed by Hertz through March 31,
2014, shall vest on the date the Compensation Committees of the Companies (the
“Compensation Committees”) certify the applicable 2013 performance criteria with
respect to the Performance Stock Units (the “Certification Date”).  For the
avoidance of doubt, (w) Performance Stock Units granted in 2012 shall be earned
on the basis of the Companies’ 2012 Corporate EBITDA or, if higher, combined
2012-2013 Corporate EBITDA, (x) Performance Stock Units granted in 2013 based on
Corporate EBITDA and with a two-year performance

 

2

--------------------------------------------------------------------------------


 

period of 2013-2014 shall be earned solely on the basis of the Companies’ 2013
Corporate EBITDA, (y) Performance Stock Units granted in 2013 based on Corporate
EBITDA margin shall be earned on the basis of the Companies’ 2013 Corporate
EBITDA margin and (z) the price-vested stock units granted in 2012 shall expire
with no vesting thereof.  If the Performance Stock Units earned pursuant to
clause (w) for combined 2012-2013 Corporate EBITDA exceed the Performance Stock
Units earned on the basis of 2012 Corporate EBITDA alone, any additional
Performance Stock Units shall be deemed to have been earned ratably across the
vesting tranches (i.e. Douglas would be entitled to one-third of such additional
Performance Stock Units for each of the 2013 and 2014 vesting dates but would
not be entitled to the one-third of such additional Performance Stock Units that
otherwise would have vested in 2015 had Douglas remained an employee of the
Companies until such date). All of Douglas’ vested Options, including those
Options set forth herein, shall be exercisable through July 31, 2014, in
accordance with the terms of the Stock Incentive Plan or the Omnibus Plan, as
applicable, and any applicable award agreement, after which any Options not
exercised shall be canceled.  Except as set forth above, all of Douglas’
unvested Options shall terminate as of the Separation Date.  All earned
Performance Stock Units awarded to Douglas under the Omnibus Plan that vest
pursuant to this Agreement shall be settled as promptly as practicable after the
Certification Date, and all other Performance Stock Units shall be canceled on
the Certification Date.  A chart identifying Douglas’ vested Options and
Performance Stock Units listed above is attached hereto as Exhibit A.

 

c.                                       Bonus.  Douglas will be considered
eligible for 100% of her 2013 Bonus, multiplied by the Companies’ strategic
performance modifier determined in respect of 2013, and otherwise calculated and
paid in accordance with the Hertz Senior Executive Bonus Plan, on or before
March 15, 2014.

 

d.                                      Outplacement Services.  In lieu of
outplacement services, the Company will pay Douglas a lump sum of $25,000 on or
before March 15, 2014, to use for outplacement assistance or in any other manner
that Douglas sees fit.

 

e.                                       Car Privileges.  Douglas will be
provided continued car privileges until December 31, 2014, in accordance with
the same terms and conditions that were in effect on the Separation Date.

 

f.                                        Health Plan Coverage.  The Company
will provide Douglas and her dependents with continued medical, dental and
vision benefits under its health insurance plans for 18 months following the
Separation Date (the “health and welfare benefits”). If Douglas makes timely
application for such health and welfare benefits, the Company will pay the
premiums for such coverage to the same extent paid by the Company immediately
prior to the Separation Date through June 30, 2015, or the date on which Douglas
becomes eligible for health insurance coverage through a new employer, whichever
is earlier. If Douglas becomes employed with a new employer prior to June 30,
2015, Douglas agrees to notify the Company within 30 days of becoming eligible
for health insurance benefits through her new employer. It is the intent of the
parties that Douglas’ benefit continuation rights under the Consolidated Omnibus
Budget

 

3

--------------------------------------------------------------------------------


 

Reconciliation Act of 1985 (“COBRA”) or any similar state law begin to run on
the Separation Date.

 

Douglas acknowledges and agrees that the consideration set forth in this
Section 4 constitutes satisfaction and accord for any obligations due and owing
to her pursuant to any employment agreement or other arrangement with the
Companies.  Douglas acknowledges and agrees that, unless she enters into this
Agreement, she would not otherwise be entitled to receive the consideration set
forth in this Section 4.

 

5.                                      Waiver and Release.

 

a.                                      In exchange for receiving the monies and
benefits described in Section 4 above and Douglas’ continued employment through
December 31, 2013, Douglas does for herself and her heirs, executors,
administrators, successors, and assigns, hereby release, acquit, and forever
discharge and hold harmless the Companies and each of their divisions,
subsidiaries, and affiliated companies, and their respective successors,
assigns, officers, directors, shareholders, employees, benefit and retirement
plans (as well as trustees and administrators thereof) and agents, past and
present (the “Released Parties”), of and from any and all actions, causes of
action, claims, demands, attorneys’ fees, compensation, expenses, promises,
covenants, and damages of whatever kind or nature, in law or in equity, which
Douglas has, had or could have asserted, known or unknown, at common law or
under any statute, rule, regulation, order or law, whether federal, state or
local, or on any grounds whatsoever, including without limitation, any and all
claims for any additional severance pay, vacation pay, bonus or other
compensation, including but not limited to under the Severance Plan and Douglas’
Change in Control Severance Agreement; any and all claims of discrimination or
harassment based on race, color, national origin, ancestry, religion, marital
status, sex, sexual orientation, disability, handicap, age or other unlawful
discrimination; any and all claims arising under Title VII of the Federal Civil
Rights Act; the Federal Civil Rights Act of 1991; the Americans with
Disabilities Act; the Age Discrimination in Employment Act; the New Jersey Law
Against Discrimination; or under any other state, federal, local or common law,
with respect to any event, matter, claim, damage or injury arising out of her
employment relationship with the Companies, and/or the separation of such
employment relationship, and/or with respect to any other claim, matter, or
event, from the beginning of the world to the date of Douglas’ execution of this
Agreement.

 

b.                                      In the event any claim or suit is filed
on Douglas’ behalf against any of the Released Parties by any person or entity,
including but not limited to by the Equal Employment Opportunity Commission
(“EEOC”) or any other government agency, Douglas hereby waives any and all
rights to recover monetary damages or injunctive relief in her favor.

 

6.                                      Exceptions to Release.

 

a.                                      Douglas does not waive or release
(i) any claims under applicable workers’ compensation or unemployment laws;
(ii) any rights which cannot be waived as a matter of law; (iii) the right to
enforce the terms of this Agreement; (iv) the right to any vested retirement
plan benefits (including but not limited to vested benefits under the Hertz
Retirement

 

4

--------------------------------------------------------------------------------


 

Plan, the BEP, the SERP II and the 401(k) Plan) or the right to any vested
benefits under the Stock Incentive Plan or the Omnibus Plan; and (v) benefit
continuation rights under COBRA.

 

b.                                      Nothing in this Agreement shall be
construed to prohibit Douglas from filing a charge with the EEOC or
participating in any investigation or proceeding conducted by the EEOC, nor
shall any provision of this Agreement adversely affect Douglas’ right to engage
in such conduct.  Further, nothing in this Agreement shall be construed to
prohibit Douglas from filing suit under the Older Workers Benefit Protection Act
to challenge the enforceability of the release herein as to claims under the Age
Discrimination in Employment Act.

 

7.                                      Company Property.

 

a.                                      On or before the Separation Date,
Douglas shall return to the Company all Company property in Douglas’ possession
or control, including but not limited to, business reports and records, client
reports and records, customer information, personally identifiable information
relating to others, business strategies, business contracts and proposals,
business files, a listing of customers or clients, lists of potential customers
or clients, technical data, testing or research data, research and development
projects, business plans, financial plans, internal memoranda concerning any of
the above, and all credit cards, cardkey passes, door and file keys, computer
access codes, software, and other physical or personal property which Douglas
received, had access to or had in her possession, prepared or helped prepare in
connection with Douglas’ employment with the Companies and Douglas shall not
make or retain any copies, duplicates, reproductions, or excerpts thereof.  The
term “Company Information” as used in this Agreement means (a) confidential
information of the Companies including, without limitation, information received
from third parties under confidential conditions; and (b) other technical,
business, or financial information of the Companies, the use or disclosure of
which might reasonably be construed to be contrary to the interest of the
Companies.

 

b.                                      Douglas acknowledges that in the course
of her employment with the Companies, Douglas has acquired Company Information
as defined above and that such Company Information has been disclosed to Douglas
in confidence and for the Company’s use only.  Douglas shall: (a) keep such
Company Information strictly confidential; and (b) not disclose, communicate or
use Company Information on Douglas’ behalf, or on behalf of any third party;
provided, that nothing shall prevent Douglas from disclosing, communicating or
using Company Information when required to do so by a court of competent
jurisdiction, by any governmental agency having supervisory authority over the
business of the Companies, or by any administrative body or legislative body
(including a committee thereof) with jurisdiction to order Douglas to disclose,
communicate or use such Company Information; provided, further, that Douglas
shall promptly notify the Companies of any such required disclosure, and shall
cooperate with the Companies in all reasonable respects, so that the Companies
may, at the Companies’ expense, seek to avoid or minimize the required
disclosure and/or to obtain an appropriate protective order or other appropriate
relief to ensure that any information so disclosed is maintained in confidence
to the maximum extent possible by the person receiving the information. In view
of the nature of Douglas’ employment and the nature of the Company Information
which Douglas has received during the course of employment, Douglas agrees that

 

5

--------------------------------------------------------------------------------


 

any unauthorized disclosure to third parties of Company Information would cause
irreparable damage to the trade secret status of such Company Information and to
the Company, and that, therefore, the Company shall be entitled to seek an
injunction prohibiting Douglas from any such disclosure, attempted disclosure,
violation, or threatened violation.

 

8.                                      Restrictive Covenants.

 

a.                                      Covenant Not To Compete.  Douglas agrees
and acknowledges that because of the nature of her position and the sensitive
and confidential nature of the information she was privy to while at Hertz, that
for a period of eighteen (18) months beginning on the Separation Date, Douglas
agrees that she will not, as a principal, employer, stockholder, partner, agent,
consultant, independent contractor, employee, or directly or indirectly in any
other individual or representative capacity, in the United States, or any other
country where the Companies currently do business or were actively considering
doing business during the 18 months preceding the Separation Date:

 

i.                                          Directly or indirectly, without the
Company’s prior written approval, engage in, continue in, or carry on a business
competing with the business of the Company or any business substantially similar
thereto, including owning or controlling any financial interest in any
corporation, partnership, firm, or other form of business organization which
competes with or is engaged in or carries on any aspect of such business or any
business substantially similar thereto.  For purposes of this Agreement the
terms “competing business” and “competitor” shall be defined as any business
primarily engaged in the rental, leasing or sharing of cars, crossovers or light
trucks or in the rental or leasing of industrial, construction or material
handling equipment, including without limitation, earthmoving equipment,
material handling equipment, aerial and electrical equipment, air compressors,
generators, pumps, small tools, compaction equipment, lighting and related
aerial products and construction-related trucks.  Companies within that criteria
include, but are not limited to, Enterprise Holdings, Avis Budget Group, FSNA,
Macquarie Capital, Penske Corporation, Payless, Ryder, U-Haul, Fox, Economy,
Sixt, EuropeCar, United Rentals, RSC Equipment, Sunbelt Rentals, Aggreko North
America, NES Rentals, Ahern Rentals, H&E Equipment Services, Neff Rentals,
Sunstate Equipment, Co., Volvo Rents, Cat Rental Stores (Caterpillar), Courier
Car Rentals, Edge Care Rentals, Midway Fleet Leasing, Red Dog Rental Services,
Angel Aerial, Studio Services, Star Rentals and Home Depot Rentals and their
respective franchisees, subsidiaries and affiliates;

 

ii.                                       Section 8(a)(i) shall not be deemed to
restrict Douglas from consulting or working for any competing business that also
conducts business not conducted by the Company while Douglas was employed by the

 

6

--------------------------------------------------------------------------------


 

Companies (“unrelated business”), so long as Douglas’ role whether direct or
indirect (e.g., supervisor) is solely with respect to such unrelated business;
or

 

iii.                                    Except for an unrelated business as set
forth in Section 8(a)(ii), consult with, advise, or assist in any way, whether
or not for consideration, any corporation, partnership, firm, or other business
organization which is now, becomes, or may become a competitor of the Company in
any aspect of the Company’s business during Douglas’ employment with the
Company, including, but not limited to, advertising or otherwise endorsing the
products of any such competitor.

 

b.                                      Nonsolicitation.  Douglas further agrees
that for a period of eighteen (18) months after the Separation Date, she will
not herself or in aid of or through others directly or indirectly: (i) attempt
to solicit, divert or otherwise induce any current employee of the Companies at
the level of manager or above to terminate or modify his or her employment
relationship with the Companies or to have any such employee perform any
services for or on behalf of another company; or (ii) induce any consultants,
contractors, vendors, suppliers or business partners of the Companies to
terminate or modify their relationship with the Companies.  This
Section 8(b) shall not be deemed to be violated solely by (x) placing an
advertisement or other general solicitation or (y) serving as a reference.

 

c.                                       Construction/Enforcement.  Douglas and
the Companies agree that the duration and geographic scope of the restrictive
covenants set forth in this Section 8 are reasonable.  It is expressly agreed
that if any restrictions set forth in Section 8 are found by any court having
jurisdiction to be unreasonable because they are too broad in any respect, then
and in each such case, the remaining restrictions herein contained shall
nevertheless remain effective, and this Agreement, or any portion thereof, shall
be considered to be amended so as to be considered reasonable and enforceable by
such court, and the court shall specifically have the right to restrict the
business, geographical or temporal scope of such restrictions to any portion of
the business or geographic areas or time period described above to the extent
the court deems such restriction to be necessary to cause the covenants to be
enforceable, and in such event, the covenants shall be enforced to the extent so
permitted.

 

9.                                      Fiduciary Duties.  Douglas will retain
her fiduciary responsibilities to the Companies to the extent provided by law. 
In addition, until the Separation Date, Douglas agrees to continue to abide by
applicable provisions of the principles and guidelines set forth in the
Company’s Standards of Business Conduct, the terms of which are incorporated
herein, including, but not limited to, the restrictions on insider trading and
use of Company assets and information contained therein.

 

10.                               Representations of Employee.  Douglas declares
and represents that she has not filed or otherwise pursued any charges,
complaints, lawsuits or claims of any nature against the Companies or any of its
subsidiaries, affiliates or divisions, arising out of or relating to events
occurring prior to the date of this Agreement, with any federal, state or local
governmental

 

7

--------------------------------------------------------------------------------


 

agency or court with respect to any matter covered by this Agreement.  Except as
provided in Section 6(b) and subject to the provisions thereof, Douglas agrees
herein not to bring suit against the Companies for events occurring prior to the
date of this Agreement and not to seek damages from the Companies by filing a
claim or charge with any state or governmental agency.

 

11.                               Future Employment.  Douglas agrees that she
will not at any time in the future seek employment with Hertz and hereby waives
any right that may accrue to her from any application for employment that she
may make notwithstanding this provision.  By this Agreement, Douglas intends to
remove herself from consideration for future employment with Hertz and agrees
that execution of this Agreement shall constitute good and sufficient cause to
reject any application Douglas may make for employment.  Douglas understands and
agrees that she has no right to any reinstatement or re-employment by Hertz at
any time.  Nothing in this Agreement, however, shall preclude Hertz from
offering or providing employment to Douglas after the Separation Date.

 

12.                               Nondisparagement/References.  Douglas agrees
not to make negative comments or otherwise disparage the Companies or their
respective officers, directors, other employees at the level of manager or
above, or material shareholders in any manner reasonably likely to be harmful to
them or their business, business reputation or personal reputation.  The
Companies agree that the Companies will not, and the individuals holding the
titles of Chief Executive Officer and Executive Vice President as of the date
hereof and the members of the Boards of Directors of the Companies as of the
date hereof will not, while employed by the Companies or serving as a director
of the Companies, as the case may be, make negative comments about Douglas or
otherwise disparage Douglas in any manner that is reasonably likely to be
harmful to her business reputation or personal reputation.  The parties hereto
will not assist, encourage, discuss, cooperate, incite, or otherwise confer with
or aid any others in discrediting the other or in pursuit of a claim or other
action against the other, except as required by law.  Douglas shall direct any
employment inquiries or requests for references only to LeighAnne Baker,
Executive Vice President and Chief Human Resources Officer. Nothing contained in
this Section 12 shall prevent any party from making truthful statements in any
judicial, arbitration, governmental, or other appropriate forum for adjudication
of disputes between the parties or in any response or disclosure by any party
compelled by legal process or required by applicable law.

 

13.                               Cooperation.  During the three-year period
following the Separation Date, Douglas agrees to reasonably cooperate with the
Companies in the defense or prosecution of any claims or actions now in
existence or which may be brought in the future against or on behalf of the
Companies which relate to events or occurrences that occurred while Douglas was
employed by the Companies and of which Douglas has relevant knowledge.  Douglas’
reasonable cooperation in connection with such claims or actions shall include,
but not be limited to, being available for telephone conferences with outside
counsel and/or personnel of the Companies, being available for interviews,
depositions, and/or to act as a witness on behalf of the Company, if reasonably
requested, and at the Company’s reasonable request responding to any inquiries
about the particular matter.  Douglas further agrees to reasonably cooperate and
truthfully with the Company in connection with any investigation or review by
any federal, state or local

 

8

--------------------------------------------------------------------------------


 

regulatory authority relating to events or occurrences that transpired while
Douglas was employed with the Company and of which Douglas has relevant
knowledge.  The Companies shall pay (or promptly reimburse Douglas) for any and
all reasonable out-of-pocket expenses incurred by Douglas in connection with
such cooperation.

 

14.                               Indemnification.  Douglas’ rights to
indemnification under the By-laws of the Companies, as well as under other
organizational documents, contractually or at law, shall continue with regard to
actions or inactions by Douglas while an officer and/or employee of the
Companies.  In addition, the Companies shall continue to cover Douglas under the
directors’ and officers’ liability insurance policies of the Companies on the
same basis as other officers and directors while liability exists with regard to
such actions or inactions.

 

15.                               Miscellaneous.

 

a.                                      Denial of Wrongdoing.  The parties
understand and agree that this Agreement shall not be considered an admission of
liability or wrongdoing by any party, and that the parties deny any liability
and nothing in this Agreement can or shall be used by or against any party with
respect to claims, defenses or issues in any litigation or proceeding except to
enforce the Agreement itself.  Hertz denies committing any wrongdoing or
violating any legal duty with respect to Douglas’ employment or the termination
of her employment.

 

b.                                      Entire Agreement.  Douglas further
declares and represents that no promise, inducement, or agreement not herein
expressed has been made to her; that this Agreement and the exhibits attached
hereto contain the entire agreement among the parties, and that the terms of
this Agreement are contractual and not a mere recital.  This Agreement may not
be changed unless the change is in writing and signed by Douglas and an
authorized representative of each of the Companies.  Parol evidence will be
inadmissible to show agreement by and between the parties to any term or
condition contrary to or in addition to the terms and conditions contained in
this Agreement. This Agreement may be executed in separate counterparts, each of
which is deemed to be an original and all of which together constitute one and
the same agreement, whether delivered in person, by mail, by e-mail or by
facsimile.  Each plan or policy of the Companies referred to herein directly or
by implication is incorporated herein only insofar as it does not contradict
this Agreement (other than the Stock Incentive Plan and the Omnibus Plan). If
any inconsistencies exist between this Agreement and any such plan or policy
(other than the Stock Incentive Plan and the Omnibus Plan), this Agreement shall
control.  If any inconsistencies exist between this Agreement and the Stock
Incentive Plan or the Omnibus Plan, those stock plans shall control. Nothing in
any such plan, policy, or this Agreement shall change the at-will nature of
Douglas’ employment with the Companies, by which either Douglas or the Companies
can terminate Douglas’ employment without regard to cause; provided, that if the
Companies terminate Douglas’ employment other than for “cause” (as defined under
the Omnibus Plan) prior to the Separation Date, Douglas shall, subject to the
terms and conditions of this Agreement but without the requirement for Douglas
to provide ongoing services to the Companies pursuant to Section 2, continue to
be entitled to the payments and benefits specified in this Agreement.

 

9

--------------------------------------------------------------------------------


 

c.                                       Severability.  Douglas understands and
agrees that should any provision of this Agreement be declared or be determined
by any court to be illegal or invalid, the validity of the remaining parts,
terms or provisions shall not be affected thereby, and said invalid part, term,
or provision shall be deemed not a part of this Agreement.

 

d.                                      Successors and Assigns.  This Agreement
shall be binding upon the Companies and Douglas and their respective heirs,
personal representatives, successors and assigns.  Douglas may not assign any of
her rights or obligations hereunder.  The Company will require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Company to assume
expressly and agree to perform all of the Company’s obligations set forth in
this Agreement in the same manner and to the same extent that the Company would
be required to perform if no such succession or assign had taken place.

 

e.                                       Injunctive Relief.  In the event of a
breach or threatened breach of any provision of this Agreement, including but
not limited to Sections 7, 8, 12 and 13 of this Agreement, Douglas agrees that
the Companies shall be entitled to seek injunctive or other equitable relief in
a court of appropriate jurisdiction to remedy any such breach or threatened
breach, and damages would be inadequate and insufficient.  The existence of this
right to injunctive and other equitable relief shall not limit any other rights
or remedies that the Companies may have at law or in equity including, without
limitation, the right to monetary, compensatory and punitive damages.

 

f.                                        Governing Law.  This Agreement shall
be construed and enforced under the laws of the State of New Jersey without
regard to its conflict of law rules.

 

16.                               Tax Matters.

 

a.                                      Withholding.  All payments and benefits
provided hereunder shall be subject to applicable tax withholdings and other
standard deductions.

 

b.                                      Code Section 409A.

 

i.                                          Compliance.  The intent of the
parties is that payments and benefits under this Agreement be exempt from, or
comply with, Section 409A of the Internal Revenue Code of 1986, as amended
(“Section 409A”) so as to avoid the economic penalty provisions contained
therein and, accordingly, to the maximum extent permitted, the Agreement shall
be interpreted to maintain exemption from or compliance therewith.  In no event
whatsoever shall the Company be liable for any tax, interest or penalties that
may be imposed on Douglas by Section 409A or any damages for failing to comply
with Section 409A.

 

ii.                                       Termination as Separation from
Service.  A termination of employment shall not be deemed to have occurred for
purposes of any provision of this

 

10

--------------------------------------------------------------------------------


 

Agreement providing for the payment of any amounts or benefits subject to
Section 409A upon or following a termination of employment until such
termination is also a “separation from service” within the meaning of
Section 409A and for purposes of any such provision of this Agreement,
references to a “resignation,” “termination,” “terminate,” “termination of
employment” or like terms shall mean separation from service.

 

iii.                                    Payments for Reimbursements, In-Kind
Benefits.  All reimbursements for costs and expenses under this Agreement shall
be paid in no event later than the end of the calendar year following the
calendar year in which Douglas incurs such expense.  With regard to any
provision herein that provides for reimbursement of costs and expenses or
in-kind benefits, except as permitted by Section 409A, (A) the right to
reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit, and (B) the amount of expenses eligible for
reimbursements or in-kind benefits provided during any taxable year shall not
affect the expenses eligible for reimbursement or in-kind benefits to be
provided in any other taxable year, provided, however, that the foregoing clause
(B) shall not be violated with regard to expenses reimbursed under any
arrangement covered by Section 105(b) of the Code solely because such expenses
are subject to a limit related to the period the arrangement is in effect.

 

iv.                                   Installments as Separate Payment.  If
under this Agreement, an amount is paid in two or more installments, for
purposes of Section 409A, each installment shall be treated as a separate
payment.

 

17.                               Acceptance.  Douglas further acknowledges that
she has been provided twenty-one (21) days to consider and accept this Agreement
from the date it was first given to her, although she may accept it at any time
within those twenty-one (21) days.

 

18.                               Revocation.  Douglas further acknowledges that
she understands that she has seven (7) days after signing the Agreement to
revoke it by delivering to LeighAnne Baker, Senior Vice President, Chief Human
Resources Officer, The Hertz Corporation, 225 Brae Boulevard, Park Ridge, New
Jersey 07656, written notification of such revocation within the seven (7) day
period.  If Douglas does not revoke the Agreement, the Agreement will become
effective and irrevocable by her on the eighth day after she signs it (the
“Effective Date”).

 

19.                               Supplemental Release.  As a condition to
receiving the amounts and benefits in Section 4, Douglas shall sign and deliver
to the Company a supplemental release of claims (the “Supplemental Release”) in
the form attached hereto as Exhibit B, within twenty-one days after the
Separation Date and not revoke the same within the time period provided
therein.  If Douglas does not sign the Supplemental Release or if she revokes
it, she shall not be entitled to receive any of the amounts or benefits under
Section 4, but this Agreement (including the release contained herein) shall
otherwise remain in full force and effect.

 

11

--------------------------------------------------------------------------------


 

20.                               Legal Counsel.  Douglas acknowledges that she
understands that she has the right to consult with an attorney of her choice at
her expense to review this Agreement and has been encouraged by the Companies to
do so.

 

IN WITNESS HEREOF, and intending to be legally bound, I have hereunto set my
hand.

 

WITH MY SIGNATURE HEREUNDER, I ACKNOWLEDGE THAT I HAVE CAREFULLY READ THIS
AGREEMENT AND UNDERSTAND ALL OF ITS TERMS INCLUDING THE FULL AND FINAL RELEASE
OF CLAIMS SET FORTH ABOVE.

 

I FURTHER ACKNOWLEDGE THAT I HAVE VOLUNTARILY ENTERED INTO THIS AGREEMENT; THAT
I HAVE NOT RELIED UPON ANY REPRESENTATION OR STATEMENT WRITTEN OR ORAL, NOT SET
FORTH IN THIS AGREEMENT; THAT I HAVE BEEN GIVEN THE OPPORTUNITY TO HAVE THIS
AGREEMENT REVIEWED BY MY ATTORNEY AND THAT I HAVE BEEN ENCOURAGED BY HERTZ TO DO
SO.

 

12

--------------------------------------------------------------------------------


 

I ALSO ACKNOWLEDGE THAT I HAVE BEEN AFFORDED 21 DAYS TO CONSIDER THIS AGREEMENT
AND THAT I HAVE 7 DAYS AFTER SIGNING THIS AGREEMENT TO REVOKE IT BY DELIVERING
TO LEIGHANNE BAKER, AS SET FORTH ABOVE, WRITTEN NOTIFICATION OF MY REVOCATION.

 

 

/s/ Elyse Douglas 

 

ELYSE DOUGLAS

 

 

 

Date:

September 23, 2013

 

 

 

THE HERTZ CORPORATION

 

HERTZ GLOBAL HOLDINGS, INC.

 

 

 

By:

/s/ LeighAnne Baker

 

By:

/s/ LeighAnne Baker

 

 

 

 

 

Name:

LeighAnne Baker

 

Name:

LeighAnne Baker

 

 

 

 

 

Title:

EVP, Chief HR Officer

 

Title:

EVP, Chief HR Officer

 

 

 

 

 

Date:

September 23, 2013

 

Date:

September 23, 2013

 

13

--------------------------------------------------------------------------------


 

EXHIBIT A

 

STOCK OPTIONS AND PERFORMANCE STOCK UNITS

 

Stock Options

 

Grant Date

 

# Outstanding

 

Strike
Price

 

# Vested

 

# Vesting by
3/31/2014

 

# Forfeited

 

 

 

 

 

 

 

 

 

 

 

 

 

11/02/2007

 

50,000

 

$

21.22

 

50,000

 

—

 

—

 

02/28/2008

 

186,567

 

$

12.97

 

186,567

 

—

 

—

 

03/04/2010

 

172,707

 

$

9.70

 

129,530

 

43,177

 

—

 

03/01/2011

 

119,462

 

$

14.60

 

59,731

 

29,865

 

29,866

 

 

Performance Stock Units

 

Grant Date

 

Initial Units
Granted

 

Payout
Percentage

 

Adjusted
Units

 

# Already
Paid

 

# Vesting
By
3/31/2014

 

# Forfeited

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

03/01/2011

 

48,773

 

138.8% - Note 1

 

67,697

 

33,848

 

33,849

 

—

 

03/06/2012

 

62,742

 

Note 2

 

62,742

 

19,888

 

21,940

 

20,914

 

03/06/2012

 

27,613

 

Note 3

 

27,613

 

—

 

—

 

27,613

 

03/06/2012

 

27,613

 

Note 4

 

27,613

 

—

 

—

 

27,613

 

02/28/2013

 

55,460

 

Note 5

 

55,460

 

—

 

18,487

 

36,973

 

02/28/2013

 

23,769

 

Note 6

 

23,769

 

—

 

7,923

 

15,846

 

02/28/2013

 

6,191

 

Note 7

 

6,191

 

—

 

3,096

 

3,095

 

 

--------------------------------------------------------------------------------

Notes:

 

(1)         The final vesting is 138.8% for this grant which was based on 2011
and 2012 performance. So the shares vesting in 2014 are 48,773 x 138.8% x 50% =
33,849 shares. The vesting schedule for this grant was 25%/25%/50%.

 

(2)         The final vesting percentage will be based on 2013 actual
performance which is unknown at this time so 100% was used for this schedule. As
the 2012 shares vested at 95.1% the 2013 vesting will also take into account the
“make-up” amount. Specifically the amount shown is 62,742 x 100% x 66 2/3% minus
19,888 shares paid in 2012 = 21,940 shares. Note, if the August CE is achieved
for the year final payout will be 135.3%. If this is achieved, the 2014 shares
vesting will be 62,742 x 135.3% x 66 2/3% minus 19,888 shares paid in 2012 =
36,705 shares. The vesting schedule for this grant was 33 1/3% each year.

 

A-1

--------------------------------------------------------------------------------


 

(3)         These shares do not vest until 2015.

 

(4)         These shares do not vest until 2016.

 

(5)         The final vesting percentage will be based on 2013 actual
performance which is unknown at this time so 100% was used for this schedule. At
100% the shares vesting are 55,460 times 33 1/3% = 18,487. Note, if the
August CE is achieved for the year payout will be 91.1%. If this is achieved,
the 2014 shares vesting will be 55,460 x 91.1% x 33 1/3% = 16,841. The vesting
schedule for this grant was 33 1/3 % each year.

 

(6)         The vesting percentage is 100% if 2013 Corporate EBITDA margin
exceeds 13.6%. Assuming this happens the 2014 shares vesting are 23,769 x 100% x
33 1/3% = 7,923. The vesting schedule for this grant was 33 1/3% each year.

 

(7)         The vesting percentage is 100% if 2013 Corporate EBITDA margin
exceeds 13.6%. Assuming this happens the 2014 shares vesting are 6,191 x 100% x
50% = 3,096. The vesting schedule for this grant was 50% each year.

 

A-2

--------------------------------------------------------------------------------


 

EXHIBIT A CONTINUED

 

HERTZ RETIREMENT PLAN BENEFITS PROJECTION

 

 

 

Estimated Benefits Payable January 1, 2014

 

Form of Payment

 

Qualified Plan

 

BEP

 

SERP II

 

Monthly Life Annuity

 

$

315

 

N/A

 

N/A

 

Monthly Life Annuity with 5 Years Certain

 

312

 

N/A

 

N/A

 

Monthly Cash Refund Annuity

 

260

 

N/A

 

N/A

 

50% Joint and Survivor Annuity

 

290

 

N/A

 

N/A

 

75% Joint and Survivor Annuity

 

279

 

N/A

 

N/A

 

100% Joint and Survivor Annuity

 

269

 

N/A

 

N/A

 

Lump Sum Distribution

 

 

 

 

 

 

 

- PBGC Rate = 1.50%

 

64,917

 

$

205,334

 

$

1,569,959

 

- PBGC Rate = 2.50%

 

64,917

 

205,334

 

1,378,879

 

- PBGC Rate = 3.50%

 

64,917

 

205,334

 

1,220,319

 

 

SERP II lump sum benefits are estimated using three interest rates for
comparison purposes. The actual calculation will reflect the PBGC rate in effect
at payment date. The current rate is 1.50%.

 

Assumptions:

 

·                  Employment terminates on December 31, 2013.

 

·                  Estimated 2013 pensionable earnings of $1,285,126.

 

·                  Optional benefit forms are based on UP84 Mortality Table and
a PBGC interest rate of 1.50%.

 

·                  The BEP and SERP II benefits are shown payable as a lump sum
based on previously submitted distribution elections.

 

Key employees of publicly traded companies may not receive distributions of
post-2004 nonqualified benefit accruals until at least six months following
separation from service. You would be considered a key employee.

 

The pension set forth in this letter is based on two assumptions.  First, the
Qualified Plan will continue in effect and remain qualified under all applicable
government laws and regulations.  Second, distributions under the Qualified Plan
are not subject to benefit restrictions as defined in the Pension Protection Act
of 2006. The estimated benefits were calculated based upon a variety of factors
including length of employment, the Qualified Plan’s funding status and certain
actuarial assumptions. To the extent that any of these factors should change,
the actual benefit amount may be materially different.

 

A-3

--------------------------------------------------------------------------------


 

EXHIBIT B

 

SUPPLEMENTAL RELEASE

 

In exchange for receiving the monies and benefits described in Section 4 of the
Separation Agreement and my continued employment through December 31, 2013, I do
for myself and my heirs, executors, administrators, successors, and assigns,
hereby release, acquit, and forever discharge and hold harmless the Companies
and each of their divisions, subsidiaries, and affiliated companies, and their
respective successors, assigns, officers, directors, shareholders, employees,
benefit and retirement plans (as well as trustees and administrators thereof)
and agents, past and present (the “Released Parties”), of and from any and all
actions, causes of action, claims, demands, attorneys’ fees, compensation,
expenses, promises, covenants, and damages of whatever kind or nature, in law or
in equity, which I have, had or could have asserted, known or unknown, at common
law or under any statute, rule, regulation, order or law, whether federal, state
or local, or on any grounds whatsoever, including without limitation, any and
all claims for any additional severance pay, vacation pay, bonus or other
compensation, including but not limited to under the Hertz Global Holdings, Inc.
Severance Plan for Senior Executives and my Change in Control Severance
Agreement; any and all claims of discrimination or harassment based on race,
color, national origin, ancestry, religion, marital status, sex, sexual
orientation, disability, handicap, age or other unlawful discrimination; any and
all claims arising under Title VII of the Federal Civil Rights Act; the Federal
Civil Rights Act of 1991; the Americans with Disabilities Act; the Age
Discrimination in Employment Act; the New Jersey Law Against Discrimination; or
under any other state, federal, local or common law, with respect to any event,
matter, claim, damage or injury arising out of my employment relationship with
the Companies, and/or the separation of such employment relationship, and/or
with respect to any other claim, matter, or event, from the beginning of the
world to the date of my execution of this Supplemental Release.

 

In the event any claim or suit is filed on my behalf against any of the Released
Parties by any person or entity, including but not limited to by the Equal
Employment Opportunity Commission (“EEOC”) or any other government agency, I
hereby waive any and all rights to recover monetary damages or injunctive relief
in my favor.

 

I do not waive or release (i) any claims under applicable workers’ compensation
or unemployment laws; (ii) any rights which cannot be waived as a matter of law;
(iii) the right to enforce the terms of the Separation Agreement or this
Supplemental Release; (iv) the right to any vested retirement plan benefits
(including but not limited to vested benefits under the Hertz Retirement Plan,
the BEP, the SERP II and the 401(k) Plan) or the right to any vested benefits
under the Stock Incentive Plan or the Omnibus Plan; and (v) benefit continuation
rights under COBRA.

 

Nothing in this Supplemental Release shall be construed to prohibit me from
filing a charge with the EEOC or participating in any investigation or
proceeding conducted by the EEOC, nor shall any provision of this Supplemental
Release adversely affect my rights to

 

B-1

--------------------------------------------------------------------------------


 

engage in such conduct.  Further, nothing in this Supplemental Release shall be
construed to prohibit me from filing suit under the Older Workers Benefit
Protection Act to challenge the enforceability of the release herein as to
claims under the Age Discrimination in Employment Act.

 

I declare and represent that I have not filed or otherwise pursued any charges,
complaints, lawsuits or claims of any nature against the Companies or any of its
subsidiaries, affiliates or divisions, arising out of or relating to events
occurring prior to the date of this Supplemental Release, with any federal,
state or local governmental agency or court with respect to any matter covered
by this Supplemental Release.  Except as provided in the preceding paragraphs
and subject to the provisions thereof, I agree herein not to bring suit against
the Companies for events occurring prior to the date of this Supplemental
Release and not to seek damages from the Companies by filing a claim or charge
with any state or governmental agency.

 

I further acknowledge that I have been provided at least twenty-one (21) days to
consider and accept this Supplemental Release from the date it was first given
to me, but I may not sign the Supplement Release until after the Separation
Date.

 

I further acknowledge that I understand that I have seven (7) days after signing
this Supplemental Release to revoke it by delivering to LeighAnne Baker, Senior
Vice President, Chief Human Resources Officer, The Hertz Corporation, 225 Brae
Boulevard, Park Ridge, New Jersey 07656, written notification of such revocation
within the seven (7) day period.  If I do not revoke this Supplemental Release,
this Supplemental Release will become effective and irrevocable by me on the
eighth day after I sign it.

 

I acknowledge that I understand that I have the right to consult with an
attorney of my choice at my expense to review this Supplemental Release and have
been encouraged by the Companies to do so.

 

 

 

 

ELYSE DOUGLAS

 

 

 

Date:

 

 

 

B-2

--------------------------------------------------------------------------------